UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized disclosure report Blonder Tongue Laboratories, Inc. (Exact name of Registrant as specified in its Charter) 1-14120 Commission file number Delaware 52-1611421 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) One Jake Brown Road, Old Bridge, NJ (Address of principal executive offices) (Zip Code) Eric Skolnik, Senior Vice President 732-679-4000 x4325 Name and telephone number, including area code of the person to contact in connection with this report: Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: xRule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2014. Section 1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Conflict Minerals Disclosure Blonder Tongue Laboratories, Inc.(the “Company”) has filed this Form SD pursuant to Rule 13p-1 under the Securities Exchange Act of 1934, as amended, for the reporting period January 1, 2014 to December 31, 2014.A copy of the Company’s Conflict Minerals Report is provided as Exhibit 1.01 hereto, and is publicly available at www.blondertongue.com under the “About Us - Investor Relations - Conflict Minerals Report” caption. Item 1.02 Exhibit The Company is filing, as Exhibit 1.01 to this Form SD, the Conflict Minerals Report required by Items 1.01 and 1.02 hereto. Section 2 – Exhibits Item 2.01 Exhibits Listed below is the following exhibit filed as part of this report. Exhibit 1.01 – Conflict Minerals Report of the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. BLONDER TONGUE LABORATORIES, INC. Dated:June 1, 2015/s/ Eric Skolnik Eric Skolnik Senior Vice President, Chief Financial Officer and Treasurer
